DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 13-16 and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al US 2015/0255427 and further in view of Han et al US 2016/0147,463.

Pertaining to claims 1 and 9, Sung teaches a microelectronic assembly, comprising: 
a package substrate (circuit board, which broadly interpreted is a substrate with circuits embedded in dielectric material) 100 [0031];
(a microelectronic package) This is the plurality of dies and interconnects on the substrate)
a plurality of first dies 230 coupled to the package substrate with first interconnects;
a plurality of second dies 250 coupled to one or more of the first dies 230 with second interconnects, wherein individual ones of the second dies 250 are also coupled to the package substrate with third interconnects See Figure 4 (marked up below for clarity); 
wherein a communication network is at least partially included in the first dies and at least partially included in the second dies (Note, “communication network” is a broad term that can include simply electrical interconnects, which “communicate” electrically along their pathways, which is taught by Sung); and
wherein routing circuitry is included in a routing die (routing circuitry is a broad term and can again include simply electrical interconnects, which are used to “rout” electrical signals along their pathways, the chips of Sung have these connections), the routing die is at least one of the first dies or at least one of the second dies (the dies of Sung have interconnects), the routing circuitry is coupled to the communication network (the dies are interconnected electrically), and the routing circuitry is to select at least one of the first dies or the second dies to route data from the routing die (there are no other possibilities).
See MPEP 2114 IV.
Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 and/or 35 U.S.C. 103 may be appropriate. See In re Translogic Technology, Inc., 504 F.3d 1249, 1258, 84 USPQ2d 1929, 1935-1936 (Fed. Cir. 2007) (The claims were drawn to multiplexer circuit. The patent at issue claimed "coupled to" and "coupled to receive" between various portions of the circuitry. In reference to the claim phrase "input terminals ‘coupled to receive’ first and second input variables," the court held that "the claimed circuit does not require any specific input or connection … [a]s such, ‘coupled to’ and ‘coupled to receive’ are clearly different … [a]s shown in [the figures of the] patent, input terminals … only need to be ‘capable of receiving’ an input variable for the multiplexer circuit as claimed". Therefore, the specification supported the claim construction "that ‘coupled to receive’ means ‘capable of receiving.’"); Intel Corp. v. U.S. Int'l Trade Comm’n, 946 F.2d 821, 832, 20 USPQ2d 1161, 1171 (Fed. Cir. 1991) (The court held that "programmable" claim language required only that the accused product could be programmed to perform the claimed functionality.);In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997); In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); In re Ludtke, 441 F.2d 660, 663-64, 169 USPQ 563, 566-67 (CCPA 1971); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 


In the alternative, Han et al teaches a semiconductor device having network-on-chip routing means (see entire disclosure thereof).    It would have been obvious to one of ordinary skill in the art to incorporate signal routing means as taught by Han into the device of Sung.  The ordinary artisan would have been motivated to do this because it would enhance the performance efficiency of the overall package device by optimizing the signal routing down lowest load pathways or shortest length pathways. See Han [0054]

    PNG
    media_image1.png
    579
    833
    media_image1.png
    Greyscale


See Sung Figure 4

Pertaining to claim 3, Sung in view of Han teaches the microelectronic assembly of any of claim 1, wherein the routing circuitry is to select at least one of the first dies or the second dies based on a determination of a shortest path through the communication network to a destination die. See Han [0054]

Pertaining to claim 4, Sung in view of Han teaches the microelectronic assembly of any of claim 1. wherein the routing circuitry is to select at least one of the first dies or the second dies based on a determination of a least congested path through the communication network to a destination die.   See Han [0054]

Pertaining to claim 5, Sung in view of Han teaches the microelectronic assembly of any of claim 1, wherein the routing circuitry is to select at least one of the first dies or the second dies based at least in part on a utilization of the communication network. This is another way of saying “load” See Han [0054]

Pertaining to claim 6, Sung in view of Han teaches the microelectronic assembly of any of claim 1, wherein the routing circuitry is to select at least one of the first dies or the second dies based at least in part on a latency of the communication network. This is another way of saying “speed” ie shortest path. See Han [0054]

 See rejection of claim 1 above, including both the MPEP 2114 analysis and Han reference.  

Pertaining to claim 8, Sung in view of Han teaches the microelectronic assembly of claim 7, wherein all of the first dies are routing dies.  See rejection of claim 1 above, including both the MPEP 2114 analysis and Han reference.

Pertaining to claim 13, Sung in view of Han teaches the computing device of any of claim 9, wherein the communication network is a first communication network, a second communication network is at least partially included in the first dies and at least partially included in the second dies, the routing circuitry is coupled to the second communication network, and the routing circuitry is to determine whether to use the first communication network or the second communication network to route data from the routing die. See MPEP 2114 IV Functional Claim Language and cited above in the rejection of claims 1 and 9.

Pertaining to claim 14, Sung in view of Han teaches the computing device of claim 13, wherein routing data using the first communication network requires more power consumption than routing data using the second communication network. See MPEP 2114 IV Functional Claim Language and cited above in the rejection of claims 1 and 9.

Pertaining to claim 15, Sung in view of Han teaches the computing device of any of claim 9, wherein the data from the routing die is data received at the routing die from another die. See MPEP 2114 IV Functional Claim Language and cited above in the rejection of claims 1 and 9.

 See MPEP 2114 IV Functional Claim Language and cited above in the rejection of claims 1 and 9.

Pertaining to claim 26, Sung in view of Han teaches the microelectronic assembly of claim 1, wherein a footprint of a corner of at least one of the second dies 250 overlaps a footprint of a corner of at least one of the first dies 230. See Figure 4

Pertaining to claim 27, Sung in view of Han teaches the microelectronic assembly of claim 1, wherein the plurality of first dies 230 are arranged in a rectangular array, and the plurality of second dies 250 are arranged in a rectangular array. See Figure 4 (even if there are just those dies shown, they form a rectangle when looking top down)

Pertaining to claim 28, Sung in view of Han teaches the microelectronic assembly of claim 1, wherein adjacent pairs of second dies have footprints that overlap a footprint of an associated first die. See Figure 4

Pertaining to claim 29, Sung in view of Han teaches the microelectronic assembly of claim 1, wherein individual ones of the first dies have footprints that are overlapped by footprints of at least two second dies. See Figure 4


Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung/Han as applied to claim 9 above, and further in view of WO 2017/052641.

Pertaining to claim 10, Sung/Han teaches the computing device of claim 9, including dies, but is silent regarding wherein individual ones of the first dies include a die substrate, a metallization stack, and a device layer between the die substrate and the metallization stack, and wherein the device layer is between the package substrate and the die substrate.  The ‘641 reference teaches wherein individual die include a die substrate See Figure 1, a metallization stack 120 (page 3 lines 2-20 and Figure 1), and a device layer 115 between the die substrate and the metallization stack.  It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of WO 2017/052641 into the device of Sung/Han by using the device die structure taught by WO 2017/052641.  The ordinary artisan would have been motivated to modify Sung/Han in the manner set forth above for at least the purpose of providing a high performance low capacitance low power device into a die/chip to optimize performance (See Background).  

Pertaining to claim 11, Sung/Han in view of ‘641 (see rejection of claim 10 above) teaches the computing device of claim 9, wherein individual ones of the first dies include a first metallization stack, a second metallization stack, and a device layer between the first metallization stack and the second metallization stack. See Figure 1

Pertaining to claim 12, Sung/Han in view of ‘641 (see rejection of claim 10 above) teaches the computing device of any of claim 9, wherein the first interconnects are metal-to-metal interconnects. page 3 lines 2-20 and Figure 1

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        3/12/21